UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-6140


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

JERONE JUNIOR LITTLE, a/k/a Tubby Little,

               Defendant – Appellant.



                            No. 11-6141


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

JERONE JUNIOR LITTLE, a/k/a Tubby Little,

               Defendant – Appellant.



                            No. 11-6142


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
JERONE JUNIOR LITTLE, a/k/a Tubby Little,

                Defendant – Appellant.



                              No. 11-6143


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JERONE JUNIOR LITTLE, a/k/a Tubby Little,

                Defendant – Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District   Judge.     (1:04-cr-00380-TDS-1;  1:04-cr-00381-TDS-1;
1:04-cr-00382-TDS-1; 1:04-cr-00383-TDS-1; 1:10-cv-00664-TDS-WWD)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerone Junior Little, Appellant Pro Se.   Michael A. DeFranco,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Jerone       Junior    Little       seeks        to    appeal      the     district

court’s     order     denying       relief        on     his       28     U.S.C.A.       § 2255

(West Supp. 2010)          motion        challenging              multiple       convictions

arising from four bank robberies.                      The district court referred

this    case   to    a    magistrate       judge        pursuant          to    28     U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2010).                           The magistrate judge

recommended that relief be denied and advised Little that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The     timely        filing     of        specific         objections       to    a

magistrate     judge’s      recommendation             is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned         of        the    consequences         of

noncompliance.           Wright     v.     Collins,          766 F.2d 841,     845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Little has waived appellate review by failing to file objections

after     receiving      proper      notice.             Accordingly,            we    deny   a

certificate of appealability and dismiss the appeals.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented            in     the    materials




                                            3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4